Exhibit 10.27

ASSET PURCHASE AGREEMENT

BETWEEN

MED-FIT SYSTEMS, INC.

(Buyer)

AND

NAUTILUS, INC.

(Seller)

February 18, 2010.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE 1 - DEFINITIONS

     1

ARTICLE 2 - BASIC TRANSACTION

   4

2.1    

      Purchase and Sale of Assets    4

2.2    

      Assumption of Assumed Liabilities    4

2.3    

      Purchase Price    4

2.4    

      The Closing    4

2.5    

      Deliveries at the Closing      4

2.6    

      Allocation    5

2.7    

      Accounts Payable Reconciliation    5

2.8    

      Finished Goods Inventory    5

ARTICLE 3 - NAUTILUS’ REPRESENTATIONS AND WARRANTIES

     5

3.1    

      Organization of Nautilus    6

3.2    

      Authorization of Transaction    6

3.3    

      Non-Contravention    6

3.4    

      Brokers’ Fees    6

3.5    

      Title to Assets    6

3.6    

      Financial Information      6

3.7    

      Inventory    7

3.8    

      Contracts    7

3.9    

      Terms of Sale    7

3.10  

      Customers and Suppliers    7

3.11  

      Litigation    7

3.12  

      Tangible Personal Property    7

3.13  

      Employment Matters      7

3.14  

      Environmental, Health and Safety Matters      8

ARTICLE 4 – BUYER’S REPRESENTATIONS AND WARRANTIES

   8

4.1    

      Organization of Buyer    8

4.2    

      Authorization of Transaction    8

4.3    

      Non-contravention    8

4.4    

      Brokers’ Fees    9

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page

ARTICLE 5 - PRE-CLOSING COVENANTS

   9

5.1    

      General    9

5.2    

      Notices and Consents    9

5.3    

      Full Access    9

5.4    

      Notice of Developments    9

5.5    

      Employees and Employee Benefits    10

ARTICLE 6 - POST-CLOSING COVENANTS

   11

6.1    

      General    11

6.2    

      Litigation Support    11

6.3    

      Transition    11

6.4    

      Warranty    11

6.5    

      Buyer Financial Statements    11

ARTICLE 7 - CONDITIONS TO OBLIGATION TO CLOSE

   12

7.1    

      Conditions to Buyer’s Obligation    12

7.2    

      Conditions to Nautilus’ Obligation    13

ARTICLE 8 - REMEDIES FOR BREACHES OF THIS AGREEMENT

   13

8.1    

      Survival of Representations and Warranties    13

8.2    

      Indemnification Provisions for Buyer’s Benefit    14

8.3    

      Indemnification Provisions for Nautilus’ Benefit    14

8.4    

      Matters Involving Third Parties    15

8.5    

      Determination of Adverse Consequences    15

8.6    

      Liquidated Damages    16

8.7    

      Exclusive Remedy    16

ARTICLE 9 - TERMINATION

   16

9.1    

      Termination of Agreement    16

9.2    

      Effect of Termination    17

ARTICLE 10 - MISCELLANEOUS

   17

10.1  

      Press Releases and Public Announcements    17

10.2  

      No Third-Party Beneficiaries    17

10.3  

      Entire Agreement    17

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page

10.4  

      Succession and Assignment    17

10.5  

      Counterparts    18

10.6  

      Headings    18

10.7  

      Notices    18

10.8  

      Governing Law    19

10.9  

      Amendments and Waivers    19

10.10

      Severability    19

10.11

      Expenses    19

10.12

      Construction    19

10.13

      Incorporation of Exhibits and Schedules    19

10.14

      Bulk Transfer Laws    19

10.15

      Governing Language    19

10.16

      Tax Disclosure Authorization    19

 

 

Exhibit A – Disclosure Schedule

Exhibit B – Form(s) of Assignment(s)

Exhibit C – Form of Assumption

Exhibit D – Allocation Schedule

Exhibit E – Financial Information

Exhibit F – Lease Agreement

Exhibit G – License Agreement

Schedule 2.3 – Purchase Price Calculation and Payment Terms

Schedule 2.8 – Finished Goods Inventory and Purchase Price

 

iii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is entered into as of
February 18, 2010, by and between Med-Fit Systems, Inc., a California
corporation (“Buyer”), and Nautilus, Inc., a Washington corporation
(“Nautilus”). Buyer and Nautilus are referred to collectively herein as the
“Parties.”

This Agreement contemplates a transaction in which Buyer will purchase certain
assets (and assume certain liabilities) of Nautilus relating to the Commercial
Fitness Equipment business.

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

ARTICLE 1 - DEFINITIONS

“Acquired Assets” means all right, title, and interest in and to the following
assets of Nautilus: (a) the Commercial Fitness Equipment inventory, excluding
finished goods inventory, consisting of Commercial Fitness Equipment raw
materials, work-in-progress and spare parts, to be set forth in the Physical
Inventory Report, (b) the Tangible Personal Property, and (c) the intellectual
property rights described in the Commercial License Agreement.

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses.

“Affiliate” means, with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, the Person specified.

“Assumed Contracts” means all contracts set forth on Section 3.8 of the
Disclosure Schedules, which includes all customer purchase orders for delivery
of Commercial Fitness Equipment which are open on the Closing Date.

“Assumed Liabilities” means the following liabilities and obligations of
Nautilus (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due): (a) warranty liability for the
Commercial Fitness Equipment products as provided in Section 6.4 below; (b) the
liabilities and obligations set forth on Schedule 2.2 hereto, which includes all
purchase orders for Commercial Fitness Equipment parts, components or supplies
that are open on the Closing Date; (c) the liabilities and obligations under the
Assumed Contracts; and (d) all liabilities and obligations arising out of or
related to ownership or use of the Acquired Assets after the Closing.

 

1



--------------------------------------------------------------------------------

“Business” means the Commercial Fitness Equipment business operated by Nautilus.

“Buyer” has the meaning set forth in the preface above.

“Closing” means the closing of the Buyer’s purchase of the Acquired Assets from
Nautilus as described in Section 2.5.

“Closing Date” has the meaning set forth in Section 2.5 below.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commercial Fitness Equipment” means Nautilus-branded commercial grade strength
training equipment manufactured in the Nautilus manufacturing facility located
in Independence, Virginia and Nautilus-branded commercial grade cardio fitness
equipment purchased from contract manufacturers.

“Confidential Information” means any information concerning the business and
affairs of Nautilus that is not already generally available to the public.

“Disclosure Schedule” has the meaning set forth in Article 3 below.

“Financial Information” has the meaning set forth in Section 3.6 below.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

“Indemnified Party” has the meaning set forth in Section 8.4 below.

“Indemnifying Party” has the meaning set forth in Section 8.4 below.

“Knowledge” means, with respect to Nautilus, actual knowledge of the following
individuals: Tim Peters, Kenneth Fish and Wayne Bolio.

“Lease Agreement” means the Lease Agreement providing for the lease by Nautilus
to Buyer of certain real property located in Independence, Virginia in the form
attached hereto as Exhibit F.

“License Agreement” means the License Agreement providing for the license by
Nautilus to Buyer of certain intellectual property used in the Business. The
License Agreement shall be substantially in the form attached hereto as Exhibit
G.

“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest other than (a) liens for Taxes not yet due and payable, (b) purchase
money liens and liens securing rental payments under capital lease arrangements,
and (c) other liens arising in the Ordinary Course of Business and not incurred
in connection with the borrowing of money.

“Ordinary Course of Business” means the ordinary course of business of Nautilus
in operating the Business, consistent with past custom and practice (including
with respect to quantity and frequency of activities).

 

2



--------------------------------------------------------------------------------

“Party” has the meaning set forth in the preface above.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity or a governmental entity
(or any department, agency, or political subdivision thereof).

“Physical Inventory Report” has the meaning set forth in Schedule 2.3 attached
hereto.

“Purchase Price” has the meaning set forth in Section 2.3 below.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Tangible Personal Property” means all machinery, equipment, tools, furniture,
office equipment, computer hardware, supplies, materials, vehicles and other
items of tangible personal property (other than the Commercial Fitness Equipment
inventory) of every kind that is owned or leased by Nautilus and located at the
Virginia Facility, together with: (i) any tooling used in the production of
Commercial Fitness Equipment that is owned by Nautilus and located on the
premises of Nautilus suppliers, and (ii) any express or implied warranties by
the manufacturers or sellers or lessors of any such items and all maintenance
records and other documents relating thereto. A Schedule of the Tangible
Personal Property is attached hereto as listed on Schedule 3.12.

“Tax” or “Taxes” means any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code section
59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, whether computed on a
separate or consolidated, unitary or combined basis or in any other manner,
including any interest, penalty, or addition thereto, whether disputed or not.

“Tax Benefit” has the meaning set forth in Section 8.5 below.

“Technical Assets” means Nautilus’ data, technical information, know-how and
trade secrets existing (in any medium) at the Virginia Facility as of the
Closing, excluding the Manhattan Project, as understood by the Parties, which
will be the subject of a patent application by Nautilus.

“Third-Party Claim” has the meaning set forth in Section 8.4 below.

“Virginia Facility” means the Nautilus manufacturing and warehouse facility
located in Independence, Virginia that is the subject of the Lease Agreement.
The Virginia Facility consists of a campus of four (4) buildings and appurtenant
improvements located on a 56 acre parcel of land.

 

3



--------------------------------------------------------------------------------

“Warranty Service Agreement” means the Warranty Service Agreement to be
negotiated in good faith and executed by Buyer and Nautilus after Closing. Under
the Warranty Service Agreement, Buyer shall provide warranty service for the
TreadClimber® (TC 916) product, Nautilus EV916 product, and Clubtrack Treadmill
Model 425, Model 510, and Model 620 products in North America by using parts
provided by Nautilus at no charge to Buyer. If parts are needed that Nautilus is
unable to provide, Buyer shall procure the parts and Nautilus shall reimburse
Buyer for its actual cost of procuring such parts plus an additional service fee
of 25% of such cost of procurement.

ARTICLE 2 - BASIC TRANSACTION

2.1 Purchase and Sale of Assets. On and subject to the terms and conditions of
this Agreement, Buyer agrees to purchase from Nautilus, and Nautilus agrees to
sell, transfer, convey, and deliver to Buyer, all of the Acquired Assets at the
Closing for the consideration specified below in this Article 2.

2.2 Assumption of Assumed Liabilities. On and subject to the terms and
conditions of this Agreement, Buyer agrees to assume and become responsible for
all of the Assumed Liabilities at the Closing. Buyer will not assume or have any
responsibility, however, with respect to any other obligation or liability of
Nautilus not specifically identified as one of the Assumed Liabilities. Product
liability for products distributed prior to Closing is expressly not included as
Assumed Liabilities.

2.3 Purchase Price. As payment for the Acquired Assets, Buyer agrees to pay to
Nautilus a cash purchase price (the “Purchase Price”) determined in accordance
with and payable as set forth in Schedule 2.3 attached hereto. In the event
Buyer obtains a senior working capital line of credit providing financing for
Buyer’s conduct of the Business, Nautilus agrees to subordinate the security
interest granted under the security agreement attached to Schedule 2.3 to the
lien of such senior lender according to usual and customary terms; provided,
that from the date of any such subordination the promissory note shall bear
interest at the rate of 6% per annum.

2.4 The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place on February 19, 2010 following the satisfaction
or waiver of all conditions to the obligations of the Parties to consummate the
transactions contemplated hereby (other than conditions with respect to actions
the respective Parties will take at the Closing itself) or such other date as
the Parties may mutually determine (the “Closing Date”). The Parties will not
meet for the Closing. Instead, they will exchange signature pages to the various
documents to be executed at the Closing by fax or email. Within five
(5) business days after the Closing, the Parties will assemble and exchange
complete copies of the documents signed at the Closing, together with original
signature pages.

2.5 Deliveries at the Closing. At the Closing, (a) Nautilus will deliver to
Buyer the various certificates, instruments, and documents referred to in
Section 7.1 below; (b) Buyer will deliver to Nautilus the various certificates,
instruments, and documents referred to in Section 7.2 below; (c) Nautilus will
execute, acknowledge (if appropriate), and deliver to Buyer (i)

 

4



--------------------------------------------------------------------------------

assignments in the forms attached hereto as Exhibit B and (ii) such other
instruments of sale, transfer, conveyance, and assignment as Buyer and its
counsel may reasonably request; (d) Buyer will execute, acknowledge (if
appropriate), and deliver to Nautilus (i) an assumption in the form attached
hereto as Exhibit C and (ii) such other instruments of assumption as Nautilus
and its counsel may reasonably request; (e) Buyer will deliver to Nautilus the
consideration specified in Section 2.3 above, including the Promissory Note and
the Security Agreement described in Schedule 2.3; and (f) Nautilus and Buyer
shall enter into the Lease Agreement and the License Agreement.

2.6 Allocation. The Parties agree to allocate the Purchase Price (and all other
capitalizable costs) among the Acquired Assets for all purposes (including
financial accounting and tax purposes) in accordance with the allocation
schedule attached hereto as Exhibit D.

2.7 Accounts Payable Reconciliation. As soon as reasonably practicable after
completion of the Physical Inventory Report, as defined in Schedule 2.3, but in
any even no later than fifteen (15) days after the Closing Date, Nautilus and
Buyer shall reconcile in good faith any accounts payable related to the Business
under the following guidelines:

(i) Any accounts payable related to inventory included in the Physical Inventory
Report shall be the responsibility of Nautilus, shall be a retained liability of
Nautilus, and Nautilus shall indemnify and hold Buyer harmless from and against
any and all such accounts payable.

(ii) Any accounts payable related to inventory not included in the Physical
Inventory Report and to be delivered after completion of the Physical Inventory
Report shall be assumed by Buyer as an Assumed Liability, and Buyer shall
indemnify and hold Nautilus harmless from and against any and all such accounts
payable.

2.8 Finished Goods Inventory. The Commercial Fitness Equipment finished goods
inventory is not included in the Acquired Assets and ownership of such inventory
shall be retained by Nautilus. Buyer agrees to warehouse, free of charge, the
Commercial Fitness Equipment finished goods inventory on behalf Nautilus. Buyer
further agrees to use commercially reasonable efforts to market and sell such
inventory to Buyer’s customers. Nautilus agrees to sell such inventory at the
pricing set forth in Schedule 2.8, to Buyer for resale to Buyer’s customers.
Buyer shall pay Nautilus within 60 days from date of each individual shipment to
Buyer’s customers. Any Technology Goods listed on Schedule 2.8 that are not sold
by Buyer as of September 29, 2010 shall be retained by Nautilus and removed from
Buyer’s warehouse at the expense of Nautilus no later than October 15, 2010. Any
Finished Goods Inventory, other than Technology Goods, listed on Schedule 2.8
that are not sold by Buyer as of September 29, 2010 shall be sold to Buyer as of
that date at the pricing set forth in Schedule 2.8, with payment being due on or
before December 29, 2010.

ARTICLE 3 - NAUTILUS’ REPRESENTATIONS AND WARRANTIES

Nautilus represents and warrants to Buyer that the statements contained in this
Article 3 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the

 

5



--------------------------------------------------------------------------------

date of this Agreement throughout this Article 3), except as set forth in the
disclosure schedule accompanying this Agreement as Exhibit A (the “Disclosure
Schedule”). The Disclosure Schedule will be arranged in sections corresponding
to the lettered and numbered sections contained in this Agreement.

3.1 Organization of Nautilus. Nautilus is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Washington.

3.2 Authorization of Transaction. Nautilus has full power and authority
(including full corporate or other entity power and authority) to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of Nautilus, enforceable in
accordance with its terms and conditions.

3.3 Non-Contravention. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Article 2 above) by Nautilus, will
(a) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Nautilus is subject or any provision of
the charter or bylaws of Nautilus or (b) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Nautilus is a party or by which it is bound or to which any of its
assets is subject (or result in the imposition of any Lien upon any of
Nautilus’s assets not included as part of the Acquired Assets), except where the
violation, conflict, breach, default, acceleration, termination, modification,
cancellation, failure to give notice, or Lien would not have a material adverse
effect on Nautilus. Nautilus need not give notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order for the Parties to consummate the transactions contemplated by
this Agreement (including the assignments and assumptions referred to in Article
2 above), except where the failure to give notice, to file, or to obtain any
authorization, consent, or approval would not have a material adverse effect on
Nautilus. For purposes of this Section 3.3, an adverse effect shall be
considered “material” if it results in a loss or liability in excess of Two
Hundred Thousand U.S. Dollars ($200,000). The foregoing definition of
materiality shall apply only to this Section 3.3 and not to any other
representation or warranty of Nautilus made in this Agreement.

3.4 Brokers’ Fees. Nautilus has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or obligated.

3.5 Title to Assets. Nautilus has good and marketable title to, or a valid
leasehold interest in, the Acquired Assets, free and clear of all Liens or
restriction on transfer.

3.6 Financial Information. Attached hereto as Exhibit E is selected historical
financial information related to the Business (collectively the “Financial
Information”). The Financial Information was derived from Nautilus financial
statements prepared in accordance with GAAP throughout the periods covered
thereby.

 

6



--------------------------------------------------------------------------------

3.7 Inventory. Subject to the reserve for inventory writedown set forth in the
Financial Information, the Commercial Fitness Equipment inventory included in
the Acquired Assets is merchantable and fit for the purpose for which it was
procured or manufactured.

3.8 Contracts. With respect to each of the contracts and agreements set forth on
Section 3.8 of the Disclosure Schedules (the “Assumed Contracts”), to the
Knowledge of Nautilus: (i) the agreement is legal, valid, binding, enforceable,
and in full force and effect in all material respects; (ii) no party is in
material breach or default, and no event has occurred that with notice or lapse
of time would constitute a material breach or default, or permit termination,
modification, or acceleration, under the agreement; and (iii) no party has
repudiated any material provision of the agreement.

3.9 Terms of Sale. Substantially all of the Commercial Fitness Equipment
products manufactured, sold, leased, or delivered by Nautilus are subject to
standard terms and conditions of sale or lease, copies of which have been made
available to Buyer.

3.10 Customers and Suppliers.

(a) Section 3.10 of the Disclosure Schedule lists the ten (10) largest customers
of the Commercial Fitness Equipment business for calendar year 2008 and sets
forth opposite the name of each such customer the percentage of consolidated net
sales attributable to such customer. Section 3.10 of the Disclosure Schedule
also lists any additional current customers that Nautilus anticipates shall be
among the ten (10) largest customers for the current fiscal year.

(b) Since November 30, 2009, no material supplier of Nautilus has indicated in
writing that it will stop, or materially decrease the rate of, supplying
materials, products or services to Nautilus, and no customer listed on
Section 3.10 of the Disclosure Schedule has indicated in writing that it will
stop, or materially decrease the rate of, buying materials, products or services
from Nautilus.

3.11 Litigation. There is no litigation pending, or to the Knowledge of
Nautilus, threatened, that could reasonably be expected to have a material
adverse effect on the Business or the Acquired Assets after Closing.

3.12 Tangible Personal Property. To Nautilus’s Knowledge, the Schedule of
Tangible Personal Property attached hereto as Schedule 3.12 contains a complete
and accurate listing of the Tangible Personal Property being acquired by Buyer,
it being agreed, however, that all items of Tangible Personal Property located
at the Virginia Facility may not be listed on Schedule 3.12. Accordingly, the
parties agree that Buyer is acquiring all the items of Tangible Personal
Property located at the Virginia Facility, regardless of whether such items are
specifically listed on Schedule 3.12.

3.13 Employment Matters. Except as may be set forth on the Disclosure Schedules:

(a) The Virginia Facility is not subject to any collective bargaining agreement,
nor has it experienced any strikes, grievances, claims of unfair labor
practices, or other collective bargaining disputes;

 

7



--------------------------------------------------------------------------------

(b) Nautilus has complied with all immigration laws, rules and regulations
relating to the employment of foreign nationals; and

(c) There is no pending, or to the Knowledge of Nautilus, threatened
employment-related litigation by any person who was in the past or is currently
employed at the Virginia Facility.

3.14 Environmental, Health and Safety Matters. Except as may be disclosed on the
Disclosure Schedules:

(a) In operating the Virginia Facility, to Nautilus’s Knowledge, Nautilus has
complied with all applicable federal, state and local environmental, health and
safety requirements and permits issued thereunder;

(b) Nautilus has not received any written or oral notice, report or other
information regarding any actual or alleged violation of any federal, state or
local environmental, health and safety requirements, or any liabilities or
potential liabilities, including any investigatory, remedial or corrective
obligations, relating to the Virginia Facility arising under federal, state or
local environmental, health and safety requirements; and

(c) None of the following exists at the Virginia Facility: (1) underground
storage tanks, (2) asbestos-containing materials in any form or condition,
(3) materials or equipment containing polychlorinated biphenyls, or
(4) landfills, surface impoundments, or disposal areas.

ARTICLE 4 – BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer represents and warrants to Nautilus that the statements contained in this
Article 4 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Article 4).

4.1 Organization of Buyer. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
organization.

4.2 Authorization of Transaction. Buyer has full power and authority (including
full corporate or other entity power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of Buyer, enforceable in accordance
with its terms and conditions. The execution, delivery and performance of this
Agreement and all other agreements contemplated hereby have been duly authorized
by Buyer.

4.3 Non-contravention. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby (including the
assignments and

 

8



--------------------------------------------------------------------------------

assumptions referred to in Article 2 above) by Buyer, will (a) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which Buyer is subject or any provision of its charter, bylaws, or
other governing documents or (b) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Buyer is a party or by which it is bound or to which any of its assets
are subject. Buyer need not give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any government or governmental agency
in order for the Parties to consummate the transactions contemplated by this
Agreement (including the assignments and assumptions referred to in Article 2
above).

4.4 Brokers’ Fees. Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

ARTICLE 5 - PRE-CLOSING COVENANTS

The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing:

5.1 General. Each of the Parties will use its reasonable best efforts to take
all actions and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the Closing conditions set forth in
Article 7 below).

5.2 Notices and Consents. Nautilus will give any notices to third parties, and
Nautilus will use its commercially reasonable efforts to obtain any third-party
consents referred to in Section 3.3 above and the items set forth in Schedule
7.1(c) hereto. Each of the Parties will give any notices to, make any filings
with, and use its commercially reasonable efforts to obtain any authorizations,
consents, and approvals of governments and governmental agencies in connection
with the matters referred to in Sections 3.3 and 4.3 above.

5.3 Full Access. Nautilus will permit representatives of Buyer (including legal
counsel and accountants) to have full access at all reasonable times, and in a
manner so as not to interfere with the normal business operations of Nautilus,
to all premises, properties, personnel, books, records (including Tax records),
contracts, and documents of or pertaining to the Business. Buyer will treat and
hold as such any Confidential Information it receives from Nautilus and its
subsidiaries (and their representatives) in the course of the reviews
contemplated by this Section 5.3, will not use any of the Confidential
Information except in connection with this Agreement, and, if this Agreement is
terminated for any reason whatsoever, will return to Nautilus all tangible
embodiments (and all copies) of the Confidential Information that are in its
possession.

5.4 Notice of Developments. Each Party will give prompt written notice to the
other Party of any material adverse development causing a breach of any of its
own representations and warranties in Articles 3 and 4 above. No disclosure by
any Party pursuant to this Section 5.4, however, shall be deemed to amend or
supplement the Disclosure Schedule or to prevent or cure any misrepresentation,
breach of warranty, or breach of covenant.

 

9



--------------------------------------------------------------------------------

5.5 Employees and Employee Benefits. For the purpose of this Agreement, the term
“Active Employees” shall mean all employees employed by Nautilus at its
Independence, Virginia facility on the Closing Date, including employees on
temporary leave of absence, including family medical leave, military leave,
temporary disability or sick leave, but excluding employees on long-term
disability leave.

(i) Buyer shall offer employment prior to Closing to not less than ninety
(90) Active Employees, such offers to be effective on the Closing Date and to
include compensation and benefits comparable to that received by such Active
Employees as of the date of this Agreement. Prior to Closing, Buyer will provide
Nautilus with a list identifying those Active Employees to whom Buyer has made
an offer of employment and whether such offer has been accepted (employees who
have accepted such offers are referred to as the “Hired Active Employees”).
Effective immediately before the Closing, Nautilus will terminate the employment
of all Hired Active Employees.

(ii) Buyer shall inform Nautilus promptly of the identities of those Active
Employees to whom it will not make employment offers, and, if applicable, Buyer
shall assist Nautilus in complying with the WARN Act as to those Active
Employees.

(iii) Nautilus shall be responsible for (A) the payment of all wages and other
remuneration due to Active Employees with respect to their services as employees
of Nautilus through the close of business on the day preceding the Closing Date;
(B) the payment of any termination or severance payments and the provision of
health plan continuation coverage in accordance with applicable contractual and
legal requirements; provided, that Buyer shall reimburse Nautilus in full for
any such termination, severance or health plan costs paid to an Active Employee
who is not a Hired Active Employee, but who is employed by Buyer within four
months after the Closing Date, and (C) any and all payments to Active Employees,
if any, required under the WARN Act.

(iv) Nautilus shall be liable for any claims made or incurred by Active
Employees and their beneficiaries through the day preceding the Closing Date
under the Nautilus benefit plans. For purposes of the immediately preceding
sentence, a charge will be deemed incurred, in the case of hospital, medical or
dental benefits, when the services that are the subject of the charge are
performed and, in the case of other benefits (such as disability or life
insurance), when an event has occurred or when a condition has been diagnosed
that entitles the employee to the benefit.

(v) All Hired Active Employees who are participants in Nautilus’ retirement
plans shall retain their accrued benefits under Nautilus’ retirement plans as of
the Closing Date, and Nautilus (or Nautilus’ retirement plans) shall retain sole
liability for the payment of such benefits as and when such Hired Active
Employees become eligible therefor under such plans. Nautilus shall defend,
indemnify and hold Buyer harmless from any cost or liability arising out of or
relating to such retirement plans.

(vi) Nautilus will not make any transfer of employee benefit plan assets to
Buyer.

 

10



--------------------------------------------------------------------------------

ARTICLE 6 - POST-CLOSING COVENANTS

The Parties agree as follows with respect to the period following the Closing:

6.1 General. In case at any time after the Closing any further actions are
necessary to carry out the purposes of this Agreement, each of the Parties will
take such further actions (including the execution and delivery of such further
instruments and documents) as the other Party may reasonably request, all at the
sole cost and expense of the requesting Party (unless the requesting Party is
entitled to indemnification therefor under Article 8 below).

6.2 Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Business, the other Party will cooperate with the contesting or
defending Party and its counsel in the contest or defense, make available its
personnel, and provide such testimony and access to its books and records as
shall be necessary in connection with the contest or defense, all at the sole
cost and expense of the contesting or defending Party (unless the contesting or
defending Party is entitled to indemnification therefor under Article 8 below).

6.3 Transition. Nautilus will not take any action that is designed or intended
to have the effect of discouraging any licensor, customer, supplier, or other
business associate of the Business from maintaining the same business
relationships with Buyer after the Closing as it maintained with Nautilus prior
to the Closing. During the ninety (90) day period immediately following the
Closing, Nautilus agrees to place purchase orders for inventory with its
suppliers as requested by Buyer; provided, that Buyer shall be obligated to pay
to Nautilus the full amount of any such purchase orders three (3) business days
prior to the purchase order payment date. Title to any such products shall be
transferred from Nautilus to Buyer upon arrival in Independence, Virginia.

6.4 Warranty. As part of the Assumed Liabilities, Buyer shall be responsible for
all warranty liability for Commercial Fitness Equipment products located in
North America other than the TreadClimber® (TC916) product, Nautilus EV916
product, and Clubtrack Treadmill Model 425, Model 510, and Model 620 products.
Buyer will provide warranty service at Nautilus’ expense for the TreadClimber®
(TC 916) product, Nautilus EV916 product, and Clubtrack Treadmill Model 425,
Model 510, and Model 620 products in North America in accordance with the terms
of the Warranty Service Agreement.

6.5 Buyer Financial Statements. So long as there remains any unpaid balance
under the promissory note delivered to Nautilus by Buyer in accordance with this
Agreement, Buyer agrees to deliver to Nautilus the following financial
statements of Buyer: (a) Buyer’s unaudited monthly balance sheet, income
statement and statement of cash flows, prepared in accordance with GAAP by
Buyer’s management, such monthly statements to be delivered to Nautilus no later
than the 20th day of the following month; and (b) Buyer’s audited semiannual
financial statements, prepared in accordance with GAAP for delivery to the
Virginia Small Business Financing

 

11



--------------------------------------------------------------------------------

Authority (“VSBFA”), such statements to be delivered not later than the date
such statements are due to be delivered to the VSBFA: provided, that if Buyer is
not required to deliver such statements to the VSBFA, then Buyer shall deliver
its annual audited financial statements to Nautilus not later than 60 days after
the end of calendar year 2010.

ARTICLE 7 - CONDITIONS TO OBLIGATION TO CLOSE

7.1 Conditions to Buyer’s Obligation. The obligation of Buyer to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:

(a) the representations and warranties set forth in Article 3 above shall be
true and correct in all material respects at and as of the Closing Date, except
to the extent that such representations and warranties are qualified by the term
“material,” in which case such representations and warranties (as so written,
including the term “material”) shall be true and correct in all respects at and
as of the Closing Date;

(b) Nautilus shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by the term “material,” in which case Nautilus
shall have performed and complied with all of such covenants (as so written,
including the term “material”) in all respects through the Closing;

(c) Nautilus shall have procured the third-party consents, if any, specified in
Schedule 7.1(c);

(d) no action, suit, or proceeding shall be pending before (or that could come
before) any court or quasi-judicial or administrative agency of any federal,
state, local, or non-U.S. jurisdiction or before (or that could come before) any
arbitrator wherein an unfavorable injunction, judgment, order, decree, ruling,
or charge would (i) prevent consummation of any of the transactions contemplated
by this Agreement, (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation, or (iii) adversely affect the
right of Buyer to own the Acquired Assets or operate the former business of
Nautilus (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect);

(e) Nautilus shall have delivered to Buyer a certificate to the effect that each
of the conditions specified above in Section 7.1(a)-(d) is satisfied in all
respects;

(f) Nautilus and Buyer shall have received all material authorizations,
consents, and approvals of governments and governmental agencies referred to in
Sections 3.3 and 4.3 above; and

(g) Nautilus shall have executed and delivered the Lease Agreement and the
License Agreement.

Buyer may waive any condition specified in this Section 7.1 by executing a
writing so stating at or prior to the Closing, or by consummating the Closing.

 

12



--------------------------------------------------------------------------------

7.2 Conditions to Nautilus’ Obligation. The obligation of Nautilus to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:

(a) the representations and warranties set forth in Article 4 above shall be
true and correct in all material respects at and as of the Closing Date, except
to the extent that such representations and warranties are qualified by the term
“material,” in which case such representations and warranties (as so written,
including the term “material”) shall be true and correct in all respects at and
as of the Closing Date;

(b) Buyer shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing, except to the extent that such
covenants are qualified by the term “material,” in which case Buyer shall have
performed and complied with all of such covenants (as so written, including the
term “material”) in all respects through the Closing;

(c) no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or
non-U.S. jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (i) prevent
consummation of any of the transactions contemplated by this Agreement or
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect);

(d) Buyer shall have delivered to Nautilus a certificate to the effect that each
of the conditions specified above in Section 7.2(a)-(c) is satisfied in all
respects;

(e) Nautilus and Buyer shall have received all material authorizations,
consents, and approvals of governments and governmental agencies referred to in
Sections 3.3 and 4.3 above. Nautilus may waive any condition specified in this
Section 7.2 by executing a writing so stating at or prior to the Closing, or by
consummating the Closing;

(f) Buyer shall have executed and delivered the Lease Agreement, the License
Agreement and an assignment and assumption agreement for the Assumed Contracts;
and

(g) Buyer shall have paid to Nautilus that portion of the Purchase Price payable
at Closing, and shall have executed and delivered the promissory note and
security agreement described in Schedule 2.3.

ARTICLE 8 - REMEDIES FOR BREACHES OF THIS AGREEMENT

8.1 Survival of Representations and Warranties. All of the representations and
warranties of Nautilus contained in Article 3 above shall survive the Closing
and continue in full force and effect for a period of one (1) year thereafter;
provided, that (a) the representations and warranties set forth in Sections 3.2
and 3.5 shall continue for a period of three (3) years after

 

13



--------------------------------------------------------------------------------

Closing, and (b) the representations and warranties set forth in Sections 3.13
and 3.14 shall survive for a period of two (2) years after Closing. All of the
Buyer’s representations and warranties contained in Article 4 shall continue for
a period of three (3) years after Closing. All of the other representations and
warranties of the Parties contained in this Agreement shall survive the Closing
and continue in full force and effect forever thereafter (subject to any
applicable statutes of limitations).

8.2 Indemnification Provisions for Buyer’s Benefit.

(a) In the event Nautilus breaches any of its representations, warranties, and
covenants contained in this Agreement, and, provided that Buyer makes a written
claim for indemnification against Nautilus pursuant to Section 10.7 below within
the survival period (if there is an applicable survival period pursuant to
Section 8.1 above), then Nautilus agrees to defend, indemnify, and hold Buyer
harmless from and against the entirety of any Adverse Consequences Buyer may
suffer resulting from, arising out of, relating to, in the nature of, or caused
by the breach; provided, however, that (i) Nautilus shall not have any
obligation to indemnify Buyer from and against any Adverse Consequences
resulting from, arising out of, relating to, in the nature of, or caused by the
breach of any representation or warranty of Nautilus contained in Article 3
above until Buyer has suffered Adverse Consequences by reason of all such
breaches in excess of a Seventy-Five Thousand U.S. Dollars ($75,000) aggregate
deductible (after which point Nautilus will be obligated only to indemnify Buyer
from and against further such Adverse Consequences); and (ii) there will be a
Two Million U.S. Dollars ($2,000,000) aggregate ceiling on the obligation of
Nautilus to indemnify Buyer from and against Adverse Consequences resulting
from, arising out of, relating to, in the nature of, or caused by breaches of
the representations and warranties of Nautilus contained in Article 3 above.

(b) Nautilus further agrees to defend, indemnify, and hold Buyer harmless from
and against the entirety of any Adverse Consequences Buyer may suffer resulting
from, arising out of, relating to, in the nature of, or caused by any liability
of Nautilus that is not an Assumed Liability (including any liability of
Nautilus that becomes a liability of Buyer under any bulk transfer law of any
jurisdiction, under any common law doctrine of de facto merger or successor
liability, or otherwise by operation of law). The $75,000 liability threshold
and the $2,000,000 liability ceiling in Section 8.2(a) above shall not apply to
Nautilus’ obligations under this Section 8.2(b).

8.3 Indemnification Provisions for Nautilus’ Benefit.

(a) In the event Buyer breaches any of its representations, warranties, and
covenants contained in this Agreement, and, provided that Nautilus makes a
written claim for indemnification against Buyer pursuant to Section 10.7 below
within the survival period (if there is an applicable survival period pursuant
to Section 8.1 above), then Buyer agrees to defend, indemnify, and hold Nautilus
harmless, jointly and severally, from and against the entirety of any Adverse
Consequences suffered resulting from, arising out of, relating to, in the nature
of, or caused by the breach.

 

14



--------------------------------------------------------------------------------

(b) Buyer further agrees to defend, indemnify, and hold Nautilus harmless,
jointly and severally, from and against the entirety of any Adverse Consequences
suffered resulting from, arising out of, relating to, in the nature of, or
caused by any Assumed Liability.

8.4 Matters Involving Third Parties.

(a) If any third party notifies any Party (the “Indemnified Party”) with respect
to any matter (a “Third-Party Claim”) that may give rise to a claim for
indemnification against the other Party (the “Indemnifying Party”) under this
Article 8, then the Indemnified Party shall promptly notify the Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party is thereby actually and materially prejudiced.

(b) The Indemnifying Party will have the right to assume the defense of the
Third-Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party at any time within fifteen (15) days after the Indemnified
Party has given notice of the Third-Party Claim; provided, however, that the
Indemnifying Party must conduct the defense of the Third-Party Claim actively
and diligently thereafter in order to preserve its rights in this regard; and
provided further that the Indemnified Party may retain separate co-counsel at
its sole cost and expense and participate in the defense of the Third-Party
Claim.

(c) So long as the Indemnifying Party has assumed and is conducting the defense
of the Third-Party Claim in accordance with Section 8.4(b) above, (i) the
Indemnifying Party will not consent to the entry of any judgment on or enter
into any settlement with respect to the Third-Party Claim without the prior
written consent of the Indemnified Party (not to be unreasonably withheld)
unless the judgment or proposed settlement involves only the payment of money
damages by the Indemnifying Party and does not impose an injunction or other
equitable relief upon the Indemnified Party and (ii) the Indemnified Party will
not consent to the entry of any judgment on or enter into any settlement with
respect to the Third-Party Claim without the prior written consent of the
Indemnifying Party (not to be unreasonably withheld).

(d) In the event the Indemnifying Party does not assume and conduct the defense
of the Third-Party Claim in accordance with Section 8.4(b) above, however,
(i) the Indemnified Party may defend against, and consent to the entry of any
judgment on or enter into any settlement with respect to, the Third-Party Claim
in any manner it reasonably may deem appropriate (and the Indemnified Party need
not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith) and (ii) the Indemnifying Party will remain responsible
for any Adverse Consequences the Indemnified Party may suffer resulting from,
arising out of, relating to, in the nature of, or caused by the Third-Party
Claim to the fullest extent provided in this Article 8.

8.5 Determination of Adverse Consequences. The amount of any Adverse
Consequences shall be determined net of any insurance proceeds for purposes of
this Article 8.

 

15



--------------------------------------------------------------------------------

Indemnification payments under this Article 8 shall be paid by the Indemnifying
Party without reduction for any Tax Benefits available to the Indemnified Party.
However, to the extent that the Indemnified Party recognizes Tax Benefits as a
result of any Adverse Consequences, the Indemnified Party shall pay the amount
of such Tax Benefits (but not in excess of the indemnification payment or
payments actually received from the Indemnifying Party with respect to such
Adverse Consequences) to the Indemnifying Party as such Tax Benefits are
actually recognized by the Indemnified Party. For this purpose, the Indemnified
Party shall be deemed to recognize a tax benefit (“Tax Benefit”) with respect to
a taxable year if, and to the extent that, the Indemnified Party’s cumulative
liability for Taxes through the end of such taxable year, calculated by
excluding any Tax items attributable to the Adverse Consequences from all
taxable years, exceeds the Indemnified Party’s actual cumulative liability for
Taxes through the end of such taxable year, calculated by taking into account
any Tax items attributable to the Adverse Consequences and the receipt of
indemnification payment under this Article 8 for all taxable years (to the
extent permitted by relevant Tax law and treating such Tax items as the last
items taken into account for any taxable year). All indemnification payments
under this Article 8 shall be deemed adjustments to the Purchase Price.

8.6 Liquidated Damages. Subject to the provisions of Section 8.7, if the Closing
fails to occur because Nautilus exercises its right to terminate this Agreement
under Section 9.1(c), or because of Buyer’s other breach of or default under
this Agreement, Buyer shall pay to Nautilus the amount of Three Hundred Thousand
Dollars ($300,000) in liquidated damages.

8.7 Exclusive Remedy. Buyer and Nautilus acknowledge and agree that the
foregoing indemnification and liquidated damages provisions in this Article 8
shall be the exclusive remedy of Buyer and Nautilus with respect to the
transactions contemplated by this Agreement; provided, however, that
notwithstanding the foregoing, (a) in the event that the Closing fails to occur
by reason of a breach of this Agreement by Nautilus, Buyer shall have the right
to sue for specific performance of this Agreement, and (b) in the event that
Closing fails to occur by reason of a breach of this Agreement by Buyer,
Nautilus shall have the right, in lieu of receiving liquidated damages per
Section 8.6 above, to sue for specific performance of this Agreement. Buyer
hereby waives any statutory, equitable, or common law rights or remedies
relating to any environmental, health or safety matters; provided, however, that
in the event of a breach by Nautilus of its representations and warranties with
respect to such matters in Article 3 above, Buyer shall be entitled to the
remedies available to Buyer by reason of any such breach.

ARTICLE 9 - TERMINATION

9.1 Termination of Agreement. The Parties may terminate this Agreement as
provided below:

(a) Buyer and Nautilus may terminate this Agreement by mutual written consent at
any time prior to the Closing;

(b) Buyer may terminate this Agreement by giving written notice to Nautilus at
any time prior to the Closing (i) in the event Nautilus has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, Buyer has notified Nautilus of the breach, and the breach
has continued without cure for a

 

16



--------------------------------------------------------------------------------

period of thirty (30) days after the notice of breach, or (ii) if the Closing
shall not have occurred on or before February 26, 2010, by reason of the failure
of any condition precedent under Section 7.1 hereof (unless the failure results
primarily from Buyer itself breaching any representation, warranty, or covenant
contained in this Agreement); and

(c) Nautilus may terminate this Agreement by giving written notice to Buyer at
any time prior to the Closing (i) in the event Buyer has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, Nautilus has notified Buyer of the breach, and the breach has
continued without cure for a period of thirty (30) days after the notice of
breach or (ii) if the Closing shall not have occurred on or before February 26,
2010, by reason of the failure of any condition precedent under Section 7.2
hereof (unless the failure results primarily from Nautilus itself breaching any
representation, warranty, or covenant contained in this Agreement).

9.2 Effect of Termination. If any Party terminates this Agreement pursuant to
Section 9.1 above, all rights and obligations of the Parties hereunder shall
terminate without any liability of any Party to the other Party (except for any
liability of any Party then in breach); provided, however, that the
confidentiality provisions contained in Section 5.5 above shall survive
termination.

ARTICLE 10 - MISCELLANEOUS

10.1 Press Releases and Public Announcements. No Party shall issue any press
release or public announcement relating to the subject matter of this Agreement
prior to the Closing without the prior written approval of the other Party;
provided, however, that any Party may make any public disclosure it believes in
good faith is required by applicable law or any listing or trading agreement
concerning its publicly traded securities (in which case the disclosing Party
will use its reasonable best efforts to advise the other Party prior to making
the disclosure), and provided further, that Buyer acknowledges that Nautilus
will need to publicly disclose this Agreement and the subject matter hereof to
comply with rules and regulations of the Securities and Exchange Commission, and
Buyer consents to such disclosure.

10.2 No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.

10.3 Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.

10.4 Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party; provided, however, that Buyer may (a) assign any or all of
its rights and interests hereunder to one or more of its Affiliates and
(b) designate one or more of its Affiliates to perform its obligations hereunder
(in any or all of which cases Buyer nonetheless shall remain responsible for the
performance of all of its obligations hereunder).

 

17



--------------------------------------------------------------------------------

10.5 Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together will constitute one and the same instrument.

10.6 Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

10.7 Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (a) when delivered personally
to the recipient, (b) one (1) business day after being sent to the recipient by
reputable overnight courier service (charges prepaid), (c) one (1) business day
after being sent to the recipient by facsimile transmission or electronic mail,
or (d) four (4) business days after being mailed to the recipient by certified
or registered mail, return receipt requested and postage prepaid, and addressed
to the intended recipient as set forth below:

 

If to Nautilus:    Nautilus, Inc.    16400 SE Nautilus Drive    Vancouver,
Washington 98683    Attn: Wayne M. Bolio    Facsimile: (360) 859 2511    E-mail:
wbolio@nautilus.com with a copy to:    Garvey Schubert Barer    1191 Second
Avenue, 18th Floor    Seattle, Washington 98101-2939    Attn: Bruce A. Robertson
   Facsimile: (206) 464-0125    E-mail: brobertson@gsblaw.com If to Buyer:   
Med-Fit Systems, Inc.    Attn: Dean Sbragia    543 E. Alvarado St.    Fallbrook,
CA 92028    E-mail: medfit@aol.com with a copy to:    w/r Law Group, APC   
Attn: William Reavey    5330 Carroll Canyon Rd. Suite 210    San Diego, CA 92121
   Facsimile: (858) 625-0571    E-mail: wreavey@thewrlaw.com

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

 

18



--------------------------------------------------------------------------------

10.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Washington without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Washington or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Washington.

10.9 Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer and
Nautilus. No waiver by any Party of any provision of the Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

10.10 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

10.11 Expenses. Each of Buyer and Nautilus will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.

10.12 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or non-U.S. statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.

10.13 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

10.14 Bulk Transfer Laws. Buyer acknowledges that Nautilus will not comply with
the provisions of any bulk transfer laws of any jurisdiction in connection with
the transactions contemplated by this Agreement.

10.15 Governing Language. This Agreement has been negotiated and executed by the
Parties in English. In the event any translation of this Agreement is prepared
for convenience or any other purpose, the provisions of the English version
shall prevail.

10.16 Tax Disclosure Authorization. Notwithstanding anything herein to the
contrary, the Parties (and each Affiliate and Person acting on behalf of any
Party) agree that each Party (and each employee, representative, and other agent
of such Party) may disclose to any and all Persons, without limitation of any
kind, the transaction’s tax treatment and tax structure (as such terms are

 

19



--------------------------------------------------------------------------------

used in regulations promulgated under Code section 6011) contemplated by this
agreement and all materials of any kind (including opinions or other tax
analyses) provided to such Party or such Person relating to such tax treatment
and tax structure, except to the extent necessary to comply with any applicable
federal or state securities laws; provided, however, that such disclosure may
not be made until the earlier of date of (i) public announcement of discussions
relating to the transaction, (ii) public announcement of the transaction, or
(iii) execution of an agreement (with or without conditions) to enter into the
transaction. This authorization is not intended to permit disclosure of any
other information including (without limitation) (i) any portion of any
materials to the extent not related to the transaction’s tax treatment or tax
structure, (ii) the identities of participants or potential participants,
(iii) the existence or status of any negotiations, (iv) any pricing or financial
information (except to the extent such pricing or financial information is
related to the transaction’s tax treatment or tax structure), or (v) any other
term or detail not relevant to the transaction’s tax treatment or the tax
structure.

(Signatures on following page)

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

  BUYER:   MED-FIT SYSTEMS, INC. By:  

/s/ Dean Sbragia

  Signature     Print Name:  

Dean Sbragia

  Title:  

 

  NAUTILUS:   NAUTILUS, INC. By:  

/s/ Kenneth L. Fish

  Signature     Print Name:  

Kenneth L. Fish

  Title:  

CFO

 

21



--------------------------------------------------------------------------------

SCHEDULE 2.3

PURCHASE PRICE CALCULATION AND PAYMENT TERMS

1. Certain Definitions. The following are defined terms used in this Schedule
2.3:

(a) Agreement. “Agreement” means that certain Asset Purchase Agreement to which
this Schedule 2.3 is attached.

(b) Inventory. “Inventory” means the physical inventory of the Commercial
Fitness Equipment to be taken by Nautilus before the Closing in order to create
the Physical Inventory Report. The Inventory consists of three (3) categories of
goods: Finished Goods, Raw Materials and Spare Parts.

(c) Inventory Purchase Price. “Inventory Purchase Price” means the portion of
the Purchase Price to be paid for the Inventory, exclusive of Finished Goods and
items of Raw Materials listed on Table 2.3A as having a Valuation % of zero
percent (0%), or a designation of “N/A,” in Column 5 of Part B.

(d) Physical Inventory Report. “Physical Inventory Report” means the report
prepared by Nautilus to record the quantities of the items included as part of
the Commercial Fitness Equipment being sold to Buyer. The Physical Inventory
Report will be subject to adjustment as of the Closing to reflect the sales made
by Nautilus between the date of the Inventory and the close of business on
18 February 2010.

(e) Standard Cost. “Standard Cost” means Nautilus’s standard cost for the items
listed in Table 2.3A (determined in accordance with GAAP, before any
allowances). Buyer and Nautilus have agreed on the Standard Cost of the items of
Inventory listed on Table 2.3A.

2. Methodology: As noted in Section 2.3 of the Agreement, the Purchase Price
will be calculated with respect to the information contained in this Schedule
2.3 concerning the agreed value of (a) the Tangible Personal Property and
(b) the Inventory. The portion of the Purchase Price payable for the Tangible
Personal Property is set forth in Section 2(a) below and shall be paid as
provided in Section 4 below. The Inventory Purchase Price has not yet been
finally determined. It will be determined pursuant to Section 2(b) below. The
Inventory Purchase Price has been further allocated among the following two
(2) categories: Raw Materials and Spare Parts. The Inventory Purchase Price
shall be paid as provided in Section 4(b) below. Finished Goods listed in Part A
of the attached Table 2.3A will be sold by Buyer after the Closing in accordance
with Section 2.8 of the Agreement. The Finished Goods will not be taken into
account in calculating the Inventory Purchase Price. The Raw Materials are
listed in Parts B and C of Table 2.3A. The Spare Parts are listed in Part D of
Table 2.3A.

(a) Tangible Personal Property: The portion of the Purchase Price allocated to
the Tangible Personal Property shall be Seven Hundred Fifty Thousand Dollars
($750,000).



--------------------------------------------------------------------------------

(b) Inventory: Prior to the Closing, Nautilus conducted the Inventory and
prepared the Physical Inventory Report to reflect the results of the Inventory.
The Physical Inventory Report will be used to determine the Inventory Purchase
Price, as more fully provided below. As noted above, the Physical Inventory
Report will be adjusted as of the close of business on February 18, 2010 to
reflect sales of items of Inventory after the date on which the Inventory was
performed. Table 2.3A also illustrates that the Inventory Purchase Price will be
calculated by multiplying the estimated Standard Cost in column 4 by the
applicable Valuation % in column 5. Column 6 on line E of Table 2.3A shows the
currently estimated aggregate amount of the Inventory Purchase Price, i.e.
$3,284,825. The following provisions of this Section 2(b) describe how the
Inventory Purchase Price will be determined.

(i) Raw Materials (Parts B and C): Table 2.3A contains two raw
materials-materials-related categories – “Raw Materials and WIP” and “Raw
Materials at Supplier.” The term “Raw Materials” shall mean and include both
such categories. This Section 2(b)(i) shall apply to all Raw Materials. The
portion of the Inventory Purchase Price to be paid for the various items of Raw
Materials listed in column 1 of Parts B and C shall be determined by multiplying
the Standard Cost in Column 4 by the corresponding Valuation % in Column 5. To
illustrate, the portion of the Inventory Purchase Price to be paid for the Raw
Materials listed in column 1 on line B.3 will be $330,289 (i.e. $660,578 x 50%).
It is understood that Nautilus is retaining ownership of the Clubtrack Raw
Materials listed on Line B.2.

(ii) Spare Parts (Part D): The Spare Parts listed on Line D.1 of Table 2.3A will
be sold at an Inventory Purchase Price equal to the Standard Cost in Column 4
multiplied by the Valuation % in Column 5. Nautilus will retain ownership of
Spare Parts relating to TreadClimber, EV916 and Clubtrack products and will not
be sold or transferred to Buyer at the Closing.

(iii) Finished Goods (Part A): The sale of Finished Goods will be conducted as
provided in Section 2.8 of the Agreement.

3. Determination of Purchase Price:

(a) Purchase Price. The parties agree that before the Closing occurs, the amount
of the Inventory Purchase Price will be determined, agreed and stated as a fixed
amount using (1) the information contained in the Physical Inventory Report and
(2) the methodology set forth in this Schedule 2.3 and Table 2.3A. The sum of
the portions of the Purchase Price allocated to the Tangible Personal Property
and the Inventory Purchase Price, respectively, shall be the Purchase Price. The
Purchase Price is subject to adjustment pursuant to Section 3(b) below.

(b) Adjusted Purchase Price. The aggregate Purchase Price (the “Adjusted
Purchase Price”) actually payable by Buyer shall be the sum of the amounts
determined pursuant to Sections 2(a) and 2(b) above, minus a warranty liability
offset in the amount of One Million Two Hundred Thousand Dollars ($1,200,000)
granted Buyer for assuming certain warranty liabilities for Fitness Products
previously sold by Nautilus The $1,200,000 credit shall be



--------------------------------------------------------------------------------

allocated among the Tangible Personal Property, the Raw Materials, and the Spare
Parts in the same proportions as the Purchase Price is allocated to these items
on Exhibit D to the Agreement.

4. Payment of Adjusted Purchase Price. The Adjusted Purchase Price shall be paid
as follows:

(a) Cash Payment. Buyer shall pay Three Hundred Thousand U.S. Dollars ($300,000)
in cash to Nautilus at the Closing. On or before June 10, 2010, Buyer shall pay
Nautilus an additional Three Hundred Thousand Dollars ($300,000) in cash. These
payments shall be allocated to the portion of the Adjusted Purchase Price
allocated to the Tangible Personal Property. The balance of the Adjusted
Purchase Price allocated to the Tangible Personal Property shall be added to the
principal balance of the Note (as defined below).

(b) Secured Promissory Note. The balance of the Adjusted Purchase Price shall be
paid as provided below in this Section 4(b).

(i) Finished Goods. Buyer shall pay for the Finished Goods included in the
Inventory as provided in Section 2.8 of the Agreement.

(ii) Raw Materials and Spare Parts. Buyer shall pay the unpaid portion of the
Adjusted Purchase Price allocated to the Tangible Personal Property and the
portion of the Adjusted Inventory Purchase Price allocable to Raw Materials and
Spare Parts pursuant to the provisions of a certain Secured Promissory Note (the
“Note”). The principal amount of the Note shall be equal to the sum of such
amounts. The Note shall be substantially in the form attached hereto as
Attachment A-2. The Note will be secured by a security interest created pursuant
to a certain Security Agreement, which shall be substantially in the form
attached hereto as Attachment A-3. The Note shall not bear interest, except as
provided therein. The principal balance of the Note shall be payable in eighteen
(18) equal monthly installments of principal, beginning on June 10, 2010.



--------------------------------------------------------------------------------

ATTACHMENT A-1

THIS NOTE (THE “NOTE”) HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND HAS
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR UNDER ANY APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY
NOT BE SOLD OR OTHERWISE TRANSFERRED OR PLEDGED, EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO EXEMPTIONS THEREFROM.

THIS NOTE IS SUBJECT TO THE TERMS AND CONDITIONS OF THE SECURITY AGREEMENT BY
AND BETWEEN MED-FIT SYSTEMS, INC. AND NAUTILUS, INC., DATED AS OF FEBRUARY 19,
2010, AS AMENDED FROM TIME TO TIME, AND IS ENTITLED TO THE BENEFITS THEREOF.

MED-FIT SYSTEMS, INC.

SECURED PROMISSORY NOTE

 

   Vancouver, Washington $2,234,825.00    February 19, 2010

FOR VALUE RECEIVED, the undersigned, Med-Fit Systems, Inc., a California
corporation (together with successor thereto by way of merger, consolidation,
sale or otherwise, the “Debtor”), hereby promises to pay to the order of
Nautilus, Inc., a Washington corporation, or its successors or assigns (the
“Holder”), the principal sum of Two Million Two Hundred Thirty Four Thousand
Eight Hundred and Twenty Five U.S. Dollars ($2,234,825.00) (the “Principal”) in
lawful money of the United States of America, together with interest on the
unpaid principal balance from time to time outstanding hereunder, on the terms
and conditions as follows:

Section 1. Purchase Agreement.

This Note is being issued pursuant to the Asset Purchase Agreement dated as of
February 18, 2010 (the “Purchase Agreement”) by and between the Debtor and the
Holder. Capitalized terms used and not otherwise defined herein have the
meanings ascribed thereto in the Purchase Agreement.

Section 2. Interest.

No interest shall be due if payments are timely made pursuant to Section 3
hereof and the Debtor fulfills all of its obligations under this Note, the
Security Agreement (as defined below), and the Purchase Agreement. PROVIDED,
that if Debtor makes more than three (3) payments that are more than ten
(10) days after the due date set forth in Section 3 below, then, subject to
Section 13 hereof, interest on the unpaid balance of the principal amount of
this Note shall accrue at the rate of six percent (6%) per annum (computed on
the basis of a 360-day year and the actual number of days elapsed) (the
“Interest Rate”) from the date on which the first of such three late payments
was due until the date of payment. IT IS PROVIDED FURTHER, that, in the event
that Nautilus subordinates the security interest securing this

 

ATTACHMENT A-1



--------------------------------------------------------------------------------

Note in accordance with Section 2.3 of the Purchase Agreement, interest on the
unpaid balance of the principal amount of this Note shall accrue at the Interest
Rate from the date of such subordination. IT IS PROVIDED FURTHER, that, subject
to Section 13 hereof, interest on the unpaid balance of the principal amount of
the Note shall accrue at the rate of eighteen percent (18%) per annum (computed
on the basis of a 360-day year and the actual number of days elapsed) (the
“Penalty Rate”) from the date such payment was due until repayment if any
payment is made more than thirty (30) days beyond the due date set forth in
Section 3 hereof. Holder shall give Debtor ten (10) days notice and the
opportunity to cure before implementing the Penalty Rate.

Section 3. Payment.

Payment of Principal and, if applicable under Section 2 hereof, any interest
owing under the Interest Rate or Penalty Rate, shall be made in eighteen
(18) equal monthly installments, due the 10th day of each month, in the amount
of One Hundred Twenty Four Thousand One Hundred Fifty Six and 94/100 U.S.
Dollars ($124,156.94) per payment, plus any applicable interest. The first
installment shall be due on June 10, 2010. This Note may be prepaid, in whole or
in part, at any time prior to the Maturity Date at the election of the Debtor.
Any partial payments of indebtedness represented by this Note shall be applied
first to interest accrued to the date of prepayment, then to the payment of any
other amounts (except Principal) at the time unpaid hereunder, and finally to
the payment of Principal. Payments and prepayments of Principal and applicable
interest on this Note shall be payable by wire transfer of immediately available
funds to the account of the Holder or by certified or official bank check
payable to the Holder mailed to the Holder at the address of the Holder as set
forth on the records of the Debtor or such other address as shall be designated
in writing by the Holder to the Debtor.

Section 4. Security Agreement.

This Note is subject to the terms and conditions of that certain Security
Agreement dated as of the date hereof, by and between the Holder and the Debtor
(the “Security Agreement”), and each holder of this Note, by his, her or its
acceptance hereof, is entitled to the rights and benefits of, and agrees to be
bound by, the Security Agreement.

Section 5. Defenses.

The obligations of the Debtor under this Note shall not be subject to reduction,
limitation, impairment, termination, defense, set-off, counterclaim or
recoupment for any reason.

Section 6. Events of Default.

The occurrence of any of the following events shall be deemed to constitute an
“Event of Default” hereunder:

(i) any material breach of the Security Agreement by the Debtor which is not
cured within ten (10) business days after notice of default from Holder;
provided however, that Debtor’s breach of the covenant contained in Section 5(c)
of the Security Agreement regarding the unauthorized removal of Collateral shall
be deemed to be an incurable default;

(ii) any payment under Section 3 becoming more than sixty (60) days overdue;

(iii) any sale, exchange, conveyance or other disposition of the capital stock
of the Debtor in which more than fifty percent (50%) of the voting power of the
Debtor shifts to

 

ATTACHMENT A-1



--------------------------------------------------------------------------------

persons or entities who are not stockholders (or affiliates thereof) immediately
prior to the first of such transactions (a “Change of Control”), or any merger,
consolidation, reorganization or similar transaction that results in a Change of
Control of the Debtor, or a sale of all or substantially of the assets of the
Debtor;

(iv) any representation or warranty made by the Debtor in the Purchase Agreement
or any document related to the underlying transaction shall prove to have been
incorrect in any material respect when made;

(v) the failure of the Debtor to perform any covenant or agreement in any
material respect set forth in the Purchase Agreement or any document related to
the underlying transaction;

(vi) the entry of a judgment, order or decree against the Debtor with respect
to, any encumbrance against, the making of any levy, seizure or attachment of,
or the occurrence of any action that results in the forfeiture of, a material
portion of the Collateral (as defined in the Security Agreement); and

(vii) any Liquidation Event.

As used herein, “Liquidation Event” means the occurrence or institution by or
against the Debtor of (A) any bankruptcy, reorganization, receivership or
insolvency proceeding, (B) any appointment of a receiver or custodian for all or
a substantial portion of the Debtor’s property, (C) any assignment for the
benefit of, or composition or arrangement with, the creditors of the Debtor
(whether or not pursuant to bankruptcy or other insolvency laws), (D) any
dissolution, liquidation, or other marshalling of the assets and liabilities of
the Debtor, (E) the merger or consolidation of the Debtor with or into another
entity or (F) the sale of all or substantially all of the Debtor’s assets in a
single or series of related transactions.

Section 7. The Holder’s Rights on Default.

Upon the occurrence and during the continuation of any Event of Default, the
Holder may: (i) declare the entire unpaid principal of this Note and any accrued
interest thereon due and payable immediately and (ii) take any and all other
actions available to a secured creditor under the Washington Uniform Commercial
Code (or any other applicable state Uniform Commercial Code) and all other
rights available at law or in equity, including, without limitation, those set
forth in the Security Agreement, to collect and otherwise enforce this Note. If
there shall occur any Liquidation Event, the entire unpaid principal and accrued
but unpaid interest on this Note shall automatically become due and payable,
without any requirement by the Holder to give notice, present this Note, make
demand, protest or give other notice of any kind of character, all of which are
hereby expressly waived, anything herein to the contrary notwithstanding.

Section 8. Exchange or Replacement of Notes.

(a) The Holder may, at its option, in person or by duly authorized attorney,
surrender this Note for exchange, at the principal business office of the
Debtor, and receive in exchange therefor, a new Note in the same principal
amount as the unpaid principal amount of this Note and subject to interest under
the same terms as this Note, each such new Note to be dated as of the date of
this Note and to be in such principal amount as remains unpaid and payable to
such person or persons, or order, as the Holder may designate in writing.

 

ATTACHMENT A-1



--------------------------------------------------------------------------------

(b) Upon receipt by the Debtor of evidence satisfactory to it of the loss,
theft, destruction, or mutilation of this Note, and (in case of loss, theft or
destruction) of an indemnity reasonably satisfactory to it, and upon surrender
and cancellation of this Note, if mutilated, the Debtor will deliver a new Note
of like tenor in lieu of this Note. Any Note delivered in accordance with the
provisions of this Section 7 shall be dated as of the date of this Note.

Section 9. Attorneys’ and Collection Fees.

Should the indebtedness evidenced by this Note or any part hereof be collected
at law or in equity or in bankruptcy, receivership or other court proceedings,
or this Note be placed in the hands of attorneys for collection, the Debtor
agrees to pay, in addition to Principal and any interest due and payable hereon,
all costs of collection, including reasonable attorneys’ fees and expenses,
incurred by the Holder in collecting or enforcing this Note, together with
interest on such amounts following an Event of Default unless prohibited by law.

Section 10. Waivers.

The Debtor hereby waives presentment, demand for payment, notice of dishonor,
notice of protest and all other notices or demands in connection with the
delivery, acceptance, performance or default of this Note. No delay by the
Holder in exercising any power or right hereunder shall operate as a waiver of
any power or right, nor shall any single or partial exercise of any power or
right preclude other or further exercise thereof, or the exercise of any other
power or right hereunder or otherwise; and no waiver whatsoever or modification
of the terms hereof shall be valid unless set forth in writing by the Holder and
then only to the extent set forth therein.

Section 11. Amendments and Waivers.

No provision of this Note may be amended or waived except under the amendment
and waiver conditions specified in the Purchase Agreement.

Section 12. Governing Law.

This Note (including any claim or controversy arising out of or relating to this
Note) shall be governed by and construed in accordance with the laws of the
State of Washington, without regard to conflict of law principles that would
result in the application of any law other than the laws of the State of
Washington.

Section 13. Usury.

All agreements between the Debtor and the Holder are hereby expressly limited so
that in no contingency or event whatsoever, whether by reason of acceleration of
the maturity of this Note or otherwise, shall the amount paid or agreed to be
paid to the Holder for the use or forbearance of the indebtedness represented by
this Note exceed the maximum amount permissible under applicable law. In this
regard, it is expressly agreed that it is the intent of the Debtor and the
Holder, in the execution, delivery and acceptance of this Note, to contract in
strict compliance with the laws of the State of Washington. If, under any
circumstances whatsoever, performance or fulfillment of any provision of this
Note, the Security Agreement or the Purchase Agreement at the time such
provision is to be performed or fulfilled shall involve exceeding the limit of
validity prescribed by applicable law, then the obligation to be so performed or
fulfilled shall be reduced automatically to the limits of such validity.

 

ATTACHMENT A-1



--------------------------------------------------------------------------------

Section 14. Notices.

The terms and provisions of Section 10.7 of the Purchase Agreement are expressly
incorporated into this Note.

(Signature on following page)

 

ATTACHMENT A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Debtor has duly executed and delivered this Note as a
document under seal as of the date first written above.

 

  MED-FIT SYSTEMS, INC.   FOR EXHIBIT PURPOSES ONLY,   NO SIGNATURE REQUIRED By:
 

 

  Name:  

 

  Title:  

 

 

ATTACHMENT A-1



--------------------------------------------------------------------------------

Execution Original

ATTACHMENT A-2

THIS SECURITY AGREEMENT, dated as of February 19, 2010 (this “Agreement”), is by
and between MED-FIT SYSTEMS, INC., a California corporation (the “Debtor”), and
NAUTILUS, INC., a Washington corporation (the “Secured Party”).

W I T N E S S E T H:

WHEREAS, on or about the date hereof, the Debtor and the Secured Party have
entered into an Asset Purchase Agreement (the “Purchase Agreement”), pursuant to
which the Debtor has agreed to execute a note and a security agreement;

WHEREAS, on or about the date hereof, the Debtor has issued to the Secured Party
a Secured Promissory Note in the amount of $2,234,825 (as the same may be
amended or restated from time to time, the “Note”); and

WHEREAS, the Secured Party’s receipt of the Note was subject to the condition,
among others, that the Debtor shall execute and deliver this Agreement and grant
the security interest hereinafter described.

NOW THEREFORE, in consideration of the willingness of the Secured Party, subject
to the terms and conditions set forth herein, to accept the Note, and for other
good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed, with the intent to be legally bound, as
follows:

1. Defined Terms. Except as otherwise provided herein, all capitalized terms
shall have the meanings ascribed to them in the Note.

2. Security Interest. As security for the Secured Obligations described in
Section 3 hereof, Debtor hereby grants, assigns, and pledges to the Secured
Party a security interest in and lien on all of Debtor’s right, title and
interest, whether now owned or existing or hereafter acquired or arising, in and
to the following, together with any and all additions thereto and replacements
therefor and proceeds and products thereof (hereinafter referred to collectively
as the “Collateral”):

(a) all raw materials, work in progress, and aftermarket parts inventory located
at the factory and warehouse located at 709 Powerhouse Road, Independence, VA
24348 (the “Warehouse”) that was acquired by Debtor pursuant to the Purchase
Agreement; it being agreed that inventory acquired by Debtor after the Closing
(as defined in the Purchase Agreement) shall not be included in the Collateral;

(b) all equipment located at the Warehouse;

(c) all books and records pertaining to any of the Collateral; and

 

ATTACHMENT A-2



--------------------------------------------------------------------------------

(d) all accessions to, substitutions for and replacements, Proceeds, Supporting
Obligations and products of any of the foregoing and, to the extent not
otherwise included, all payments under insurance, or any indemnity, warranty or
guaranty payable by reason of loss or damage or otherwise in respect of any of
the foregoing.

Unless otherwise defined herein, terms defined in Articles 8 and 9 of the
Uniform Commercial Code as enacted and in effect from time to time in the State
of Washington (the “UCC”) are used in this Agreement as such terms are defined
in such Article 8 or 9 (including without limitation, Documents, Instruments,
Proceeds and Supporting Obligations).

3. Secured Obligations. The security interest hereby granted shall secure the
due and punctual payment and performance of the following liabilities and
obligations of the Debtor (herein called the “Secured Obligations”):

(a) Principal of and interest on the Note (including, without limitation, any
interest accruing after the commencement of any proceeding under the federal
bankruptcy laws, as now or hereafter constituted, or any other applicable
domestic or foreign federal or state bankruptcy, insolvency or similar law,
whether or not any such interest is allowed or allowable as an enforceable claim
in any such proceeding); and

(b) Any and all other obligations and indebtedness of the Debtor to the Secured
Party under the Note or this Security Agreement or under any other note,
instrument or agreement executed and delivered by the Debtor in connection
therewith, all as amended from time to time, whether such obligations and
indebtedness be direct or indirect, absolute or contingent, due or to become due
or now existing or hereafter arising.

4. Perfection Certificate. The Debtor has delivered to the Secured Party a
Perfection Certificate in the form appended hereto as Schedule I. The Debtor
represents that the completed Perfection Certificate delivered to the Secured
Party is true, complete and correct in all material respects and the facts
contained in such certificate are accurate in all material respects. The Debtor
shall promptly supplement the Perfection Certificate to reflect any information
hereafter obtained by the Debtor that would require a correction or addition to
the Perfection Certificate.

5. Special Warranties and Covenants of the Debtor. The Debtor hereby warrants
and covenants to the Secured Party that:

(a) Schedule I attached hereto accurately sets forth the following information:
(i) the exact legal name of the Debtor; (ii) the type of organization of the
Debtor; (iii) the jurisdiction of organization of the Debtor; and (iv) as of the
date hereof, the chief executive office of the Debtor. The Debtor will not
change (x) its type of organization, jurisdiction of organization or other legal
structure, without first obtaining any necessary consents or approvals under the
Note or any agreement among the Debtor and any of its shareholders and providing
the Secured Party with at least thirty (30) days’ prior written notice of such
change or (y) its chief executive office from the location set forth in the
respective Schedule I, or make any change in the Debtor’s name or mailing
address, without first providing the Secured Party with at least thirty
(30) days’ prior written notice of such change.

 

2



--------------------------------------------------------------------------------

(b) Debtor is the owner of its Collateral free from any lien, security interest
or encumbrance, except as described herein and in the Purchase Agreement, and
the Debtor will defend its Collateral against all claims and demands of all
persons at any time claiming the same or any interest therein.

(c) Except as otherwise consented to in writing by the Secured Party, the Debtor
shall not remove Collateral from the Warehouse unless such removal is for the
purposes of delivering finished inventory to third party customers or fulfilling
Debtor’s orders in the ordinary course of business, nor will the Debtor create,
incur or permit to exist any mortgage, lien, charge, encumbrance or security
interest whatsoever with respect to any Collateral; provided, that Debtor may
grant a security interest in the Collateral to a senior working capital line of
credit lender that provides financing to Debtor for the conduct of the Business
(as defined in the Purchase Agreement). In the event that Debtor grants such a
security interest, Secured Party agrees to subordinate its lien on the
Collateral to the lien securing the lender that extends the senior working
capital line of credit on customary and commercially reasonable terms and
conditions.

(d) The Debtor keeps and maintains all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and maintains insurance, with financially sound and reputable insurance
companies, as may be required by law and such other insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.
Furthermore, (i) all general liability and other liability policies with respect
to the Debtor shall name the Secured Party as an additional insured thereunder
as its interests may appear, and all casualty insurance policies of the Debtor
shall contain a loss payable clause or endorsement, satisfactory in form and
substance to the Secured Party that names the Secured Party as the loss payee
thereunder, (ii) all policies of insurance shall provide for at least thirty
(30) days prior written notice to the Secured Party of any modifications or
cancellation of such policy and (iii) following the occurrence and during the
continuance of an Event of Default, the Secured Party may at its option
discharge any taxes, liens, security interests or other encumbrances to which
any Collateral is at any time subject, and the Debtor agrees to reimburse the
Secured Party on demand for any payments or expenses incurred by the Secured
Party or the other Secured Party pursuant to the foregoing authorization and any
unreimbursed amounts shall constitute Secured Obligations for all purposes
hereof.

(e) No consent of any third party is required for any transfer by the Debtor to
the Secured Party, or from the Secured Party to any third party, of any
Collateral following an Event of Default.

(f) The Debtor will promptly execute and deliver to the Secured Party such
financing statements, certificates and other documents or instruments as may be
reasonably necessary to enable the Secured Party to perfect or from time to time
renew the security interest granted hereby, including, without limitation, such
financing statements, certificates and other documents as may be reasonably
necessary to perfect a security interest in any additional Collateral hereafter
acquired by the Debtor or in any replacements or proceeds thereof. The

 

3



--------------------------------------------------------------------------------

Debtor authorizes and appoints the Secured Party, in case of need, to execute
such financing statements, certificates and other documents pertaining to the
Secured Party’s security interest in the Collateral in its stead if the Debtor
fails to so execute such documents after the Secured Party’s request, with full
power of substitution, as the Debtor’s attorney in fact.

(g) The Debtor agrees that the Secured Party may, at any time and from time to
time, file in any jurisdiction financing statements and amendments thereto that
contain any information required by Article 9 of the UCC (including Part 5
thereof) for the sufficiency or filing office acceptance of any financing
statement or amendment, including whether the Debtor is an organization, the
type of organization and any organization identification number issued to the
Debtor. The Debtor agrees to furnish any such information to the Secured Party
promptly upon request.

(h) The Debtor agrees that it will join with the Secured Party in executing and,
at its own expense, will file and refile, or permit the Secured Party to file
and refile such financing statements, continuation statements and other
documents in such offices as the Secured Party may reasonably deem necessary or
appropriate in order to perfect and preserve the rights and interests granted to
the Secured Party hereunder.

(i) The records concerning all Collateral of the Debtor are and will be kept
(and all billing and collection activities conducted by each the Debtor will at
all times take place) at the address shown in Schedule I as the chief executive
office of the Debtor or as otherwise set forth in the Perfection Certificate,
and shall be available for inspection by the Secured Party at any time during
normal business hours with ten (10) days notice.

(j) If any Collateral of the Debtor is at any time in the possession of a
bailee, the Debtor shall promptly notify the Secured Party and, if requested by
the Secured Party, the Debtor shall obtain an acknowledgment, in form and
substance reasonably satisfactory to Secured Party, of any bailee having
possession of any of the Collateral that such bailee holds such Collateral for
the Secured Party and that such bailee shall act upon the instructions of the
Secured Party, without further consent of the Debtor.

(k) The Debtor will furnish to the Secured Party such accurate statements and
amended schedules further identifying and describing the Collateral and such
other materials evidencing or reports pertaining to the Collateral, including,
without limitation to the generality of the foregoing, accurate records of all
Collateral not sold, as the Secured Party may from time to time reasonably
request, all in reasonable detail.

(l) The Debtor shall afford the Secured Party access to the Collateral for the
purpose of inspecting the Collateral and verifying the accuracy of the Debtor’s
records at any time during normal business hours with ten (10) days notice.

 

4



--------------------------------------------------------------------------------

(m) The Debtor shall at any time and from time to time execute and deliver, or
cause to be executed and delivered, such other agreements, instruments,
certificates and documents and take, or cause to be taken, such other actions as
the Secured Party may request to insure the continued protection, perfection and
priority of the Secured Party’s security interest in any of the Collateral.

6. Events of Default. The occurrence of any Event of Default under and as
defined in the Note shall be deemed to constitute an “Event of Default”
hereunder.

7. Rights and Remedies of Secured Party. Upon the occurrence and during the
continuance of any Event of Default, the Secured Party shall have the following
rights and remedies:

(a) All rights and remedies provided by law, including, without limitation,
those provided by the UCC;

(b) All rights and remedies provided in this Agreement; and

(c) All rights and remedies provided in the Note or any other agreement,
document or instrument pertaining to the Secured Obligations.

8. Right of Secured Party to Dispose of Collateral, etc. Upon the occurrence and
during the continuance of any Event of Default, but subject to the provisions of
the UCC or other applicable law, the Secured Party shall have the right to take
possession of the Collateral and, in addition thereto, the right to enter upon
any premises on which the Collateral or any part thereof may be situated and
remove the same therefrom in a commercially reasonable manner. The Secured Party
may require the Debtor to make the Collateral (to the extent the same is
moveable) available to the Secured Party at a place to be designated by the
Secured Party that is reasonably convenient to both parties or transfer any
information related to the Collateral to the Secured Party by electronic medium.
Unless the Collateral is perishable, subject to a rapid decline in value or is
of a type customarily sold on a recognized market, the Secured Party will give
the Debtor at least ten (10) days’ prior written notice in accordance with
Section 14 hereof of the time and place of any public sale thereof or of the
time after which any private sale or any other intended disposition thereof is
to be made. Any such notice shall be deemed to meet any requirement hereunder or
under any applicable law (including the UCC) that reasonable notification be
given of the time and place of such sale or other disposition. The Secured Party
may comply with any applicable state or federal law requirements in connection
with a disposition of the Collateral and compliance will not be considered
adversely to affect the commercial reasonableness of any sale of the Collateral.

9. Proceeds of Collateral. After deducting all reasonable costs and expenses of
collection, storage, custody, sale or other disposition and delivery (including
legal costs and reasonable attorneys’ fees) and all reasonable other charges
against the Collateral, the residue of the proceeds of any such sale or
disposition shall be applied to the payment of the Secured Obligations by the
Secured Party in accordance with the terms of the Note and any surplus shall be
returned to the Debtor or to any person or party lawfully entitled thereto
(including, if

 

5



--------------------------------------------------------------------------------

applicable, any subordinated creditors of the Debtor). In the event the proceeds
of any sale, lease or other disposition of the Collateral hereunder are
insufficient to pay all of the Secured Obligations in full, the Debtor will be
liable for the deficiency, together with interest thereon at the maximum rate
provided in the Note, and the reasonable cost and expenses of collection of such
deficiency, including (to the extent permitted by law), without limitation,
reasonable attorneys’ fees, expenses and disbursements.

10. Waivers, etc. The Debtor hereby waives presentment, demand, notice, protest
and, except as is otherwise provided herein or in the Note, all other demands
and notices in connection with this Agreement or the enforcement of the Secured
Party’s rights hereunder or in connection with any Secured Obligations or any
Collateral; consents to and waives notice of the granting of renewals,
extensions of time for payment or other indulgences to the Debtor or to any
account debtor in respect of any account receivable or to any other third party,
or substitution, release or surrender of any Collateral, the addition or release
of persons primarily or secondarily liable on any Secured Obligation or on any
account receivable or other Collateral, the acceptance of partial payments on
any Secured Obligation or on any account receivable or other Collateral and/or
the settlement or compromise thereof. No delay or omission on the part of the
Secured Party or the Secured Party in exercising any right hereunder shall
operate as a waiver of such right or of any other right hereunder. Any waiver of
any such right on any one occasion shall not be construed as a bar to or waiver
of any such right on any future occasion. The Debtor’s waivers under this
section have been made voluntarily, intelligently and knowingly and after the
Debtor has been apprised and counseled by its attorneys as to the nature thereof
and its possible alternative rights.

11. Termination; Assignment, etc. When all obligations of the Debtor owing to
the Secured Party under the Note have been paid or performed in full, this
Agreement and the security interest in the Collateral created hereby shall
automatically terminate without any further action by the Debtor or Secured
Party. In such event, the Secured Party agrees to execute appropriate releases
of liens on the Collateral upon the request of the Debtor and at the Debtor’s
expense, and to authorize the Debtor to file terminations of the liens and
security interests granted hereby. No waiver by the Secured Party or by any
other holder of Secured Obligations of any default shall be effective unless in
writing, nor operate as a waiver of any other default or of the same default on
a future occasion. In the event of a sale or assignment of part or all of the
Secured Obligations by the Secured Party, the Secured Party may assign or
transfer its respective rights and interest under this Agreement in whole or in
part to the purchaser or purchasers of such Secured Obligations, whereupon such
purchaser or purchasers shall become vested with all of the powers, rights and
obligations of the Secured Party hereunder.

12. Reinstatement. Notwithstanding the provisions of Section 11 hereof, this
Agreement shall continue to be effective or be reinstated, as the case may be,
if at any time any amount received by the Secured Party in respect of the
Secured Obligations is rescinded or must otherwise be restored or returned by
any Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Debtor or upon the appointment of any intervener or
conservator of, or trustee or similar official for the Debtor or any substantial
part of any of its properties, or otherwise, all as though such payments had not
been made.

 

6



--------------------------------------------------------------------------------

13. Governmental Approval. Prior to or, where permitted, upon the exercise by
the Secured Party of any power, right, privilege or remedy pursuant to this
Agreement that requires any consent, approval, registration, qualification or
authorization of any governmental authority or instrumentality, the Debtor will
execute and deliver, or will cause the execution and delivery of, all
applications, certificates, instruments and other documents and papers that the
Debtor may be required to obtain for such governmental consent, approval,
registration, qualification or authorization.

14. Notices. The terms and provisions of Section 10.7 of the Purchase Agreement
are expressly incorporated into this Agreement.

15. Miscellaneous. This Agreement shall inure to the benefit of and be binding
upon the Secured Party and the Debtor and their respective successors and
assigns. In case any provision in this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby. This Agreement
may be executed in any number of counterparts and by the different parties
hereto on separate counterparts, each of which shall be an original, but all of
which together shall constitute one instrument.

16. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement (including
any claim or controversy arising out of or relating to this Agreement) shall be
governed by and construed in accordance with the laws of the State of
Washington, without regard to conflict of law principles that would result in
the application of any law other than the laws of the State of Washington. Each
party, to the extent that it may lawfully do so, hereby consents to service of
process, and to be sued, in any state or federal court located in the State of
Washington, as well as to the jurisdiction of all courts to which an appeal may
be taken from such courts, for the purpose of any suit, action or other
proceeding arising out of any of its obligations hereunder or with respect to
the transactions contemplated hereby, and expressly waives any and all
objections it may have as to venue in any such courts. Each party further agrees
that a summons and complaint commencing an action or proceeding in any of such
courts shall be properly served and shall confer personal jurisdiction if served
personally or by certified mail to it in accordance with Section 14 hereof or as
otherwise provided under the laws of Washington. Nothing in this Agreement shall
affect any right any party may otherwise have to bring an action or proceeding
relating to this Agreement against any other party or its properties in the
courts of any jurisdiction. EACH PARTY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL
BY JURY IN ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH
PARTY IN RESPECT OF ITS OBLIGATIONS HEREUNDER OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

[The remainder of this page is intentionally left blank.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Security Agreement as a
sealed instrument as of the date first above written.

 

  DEBTOR:   MED-FIT SYSTEMS, INC.   FOR EXHIBIT PURPOSES ONLY,   NO SIGNATURE
REQUIRED By:  

 

  Name:  

 

  Title:  

 

  SECURED PARTY:   NAUTILUS, INC.   FOR EXHIBIT PURPOSES ONLY,   NO SIGNATURE
REQUIRED By:  

 

  Name:  

 

  Title:  

 

 

8



--------------------------------------------------------------------------------

SCHEDULE I

PERFECTION CERTIFICATE

The undersigned, Dean Sbragia, the Chief Financial Officer of Med-Fit Systems,
Inc., a California corporation (the “Company”), hereby certifies to Nautilus,
Inc., as Secured Party (the “Secured Party”), as follows:

1. Name.

(a) The exact legal name of the Company as that name appears in its
organizational documents is as follows:

MED-FIT SYSTEMS, INC.

(b) The following is a list of all other names (including trade names or similar
appellations) used by the Company, or any other business or organization to
which the Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five years, and in the case of any such business or
organization, any chief executive office or other principal place of address
used thereby during such period to the extent known to the Company:

(c) The following is the Company’s federal employer identification number:

(d) The following is the Company’s state-issued identification number, if any:

C1734037

2. Current Locations.

(a) The following is the jurisdiction of organization of the Company:

State of California

(b) The chief executive offices of the Company are located at the following
address:

543 E. Alvarado Street, Fallbrook, California 92028

(c) The following are all other places of business of the Company:

 

  (i) In the United States of America:

543 E. Alvarado Street, Fallbrook, California 92028

 

2



--------------------------------------------------------------------------------

  (ii) Outside the United States of America:

None

3. Unusual Transactions. All of the property and assets of the Company pledged
to the Secured Party as Collateral has been originated by the Company (or their
respective predecessor entities) in the ordinary course of business or consist
of goods which have been acquired by the Company (or their respective
predecessor entities) in the ordinary course from a person in the business of
selling goods of that kind.

4. UCC Filings. The Secured Party is hereby authorized to file a financing
statement on Form UCC-1 in form and containing a description of the Collateral
acceptable to the Secured Party in the UCC filing office in each jurisdiction
identified in §2 hereof.

IN WITNESS WHEREOF, I have hereunto signed this Certificate as of this         
day of February, 2010.

 

  MED-FIT SYSTEMS, INC.   FOR EXHIBIT PURPOSES ONLY,   NO SIGNATURE REQUIRED By:
 

 

  Name:  

 

  Title:  

 

 

3